Appellant was indicted, charged with embezzlement in an amount in excess of fifty dollars — a felony. When tried he was convicted of embezzlement of an amount less than fifty dollars — a misdemeanor.
After adjournment of court he attempts to perfect his appeal to this court by filing an appeal bond, not having entered into a recognizance during the term. Having been convicted of a misdemeanor only, the law does not authorize an appeal to be perfected by giving an appeal bond. (Art. 918, Code of Criminal Procedure; Herron v. State, 27 Tex. 337; Cook v. State, 8 Texas Crim. App., 671.) The motion of the Assistant Attorney-General to dismiss the appeal is sustained.
The appeal is dismissed.                           Dismissed.
[Rehearing denied November 20, 1912. — Reporter.]